COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
S.L.R.,
 
                           
  Appellant,
 
v.
 
TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE
  SERVICES,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00319-CV
 
Appeal from the
 
65th
District Court
 
of El
  Paso County, Texas
 
(TC# 2012DCM04344)
 



 
MEMORANDUM OPINION
S.L.R. appeals from a judgment terminating
her parental rights.  Finding no error,
we affirm.
S.L.R. is represented on appeal by
court-appointed counsel who has filed a brief in accordance with the
requirements of Anders v. California,
386 U.S. 738, 741-744, 87 S. Ct. 1396, 1398-1400, 18 L. Ed. 2d 493 (1967).  In Anders,
the Supreme Court recognized that counsel, though appointed to represent the
appellant in a criminal conviction, had no duty to pursue a frivolous matter on
appeal.  Anders, 386 U.S. at 744. 
Counsel was permitted to withdraw after informing the court of his
conclusion and the effort made in arriving at that conclusion.  Id.  Anders is also applicable to an appeal
from a termination of parental rights where court-appointed counsel has
determined that the appeal is frivolous. 
In re J.B., 296 S.W.3d 618,
619 (Tex.App. – El Paso 2009, no pet.).
S.L.R.’s court-appointed counsel has
concluded that, after thorough review of the record, S.L.R.’s appeal is
frivolous and without merit.  Counsel’s
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18
L. Ed. 2d 1377 (1967), by advancing contentions which counsel says may arguably
support the appeal.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 
(Tex. Crim. App. 1974).  We have
carefully reviewed the record which consists of detailed facts and evidence
supporting the trial court’s decision. 
We have also carefully reviewed counsel’s brief and agree with
Appellant’s counsel that the appeal is wholly frivolous and without merit.  A discussion of the contentions advanced in
counsel’s brief would add nothing to the jurisprudence of the state.  Further, we find nothing in the record that
might arguably support the appeal.  Utilizing
Appellant’s last known contacts and contact information, counsel has informed Appellant
of his brief and motion, and has advised Appellant of her right to examine the
appellate record and has informed Appellant where the record is located.  Counsel has also advised Appellant of her
right to file a pro se brief and the
period within which such brief must be filed. 
No pro se brief has been
filed.  We affirm the trial court’s final
order terminating S.L.R.’s parental rights.
CONCLUSION
The trial court’s judgment is affirmed.
                                                                        GUADALUPE
RIVERA, Justice
February 6, 2013
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating